Judgment unanimously affirmed. Memorandum: Defendant pleaded guilty to attempted murder in the second degree for shooting his stepfather in the back with a bow and arrow. He argues on appeal that his sentence of 5 to 15 years is harsh and excessive and that the court abused its discretion in denying him youthful offender treatment. We disagree. Given the seriousness of the offense and the manner in which it was committed the court’s sentence was appropriate (see, People v Green, 143 AD2d 144, 145; People v Smith, 132 AD2d 583, Iv denied 70 NY2d 804; People v Sneed, 116 AD2d 676; People v McCloskey, 92 AD2d 672, 674). (Appeal from judgment of Oneida County Court, Buckley, J.—attempted murder, second degree.) Present—Dillon, P. J., Callahan, Green, Balio and Lowery, JJ.